PER CURIAM:
El Procurador General nos ha rendido un informe sobre la conducta profesional del abogado Samuel Pagán Ayala. Se desprende de dicho informe que el señor Aracelio Ramos González contrató al abogado Pagán Ayala para que lo representara en una acción de violación de con-trato y daños y perjuicios que él interesaba interponer en el Tribunal Superior. Pagán Ayala le cobró inicialmente la cantidad de $150, pero no hizo gestiones algunas al efecto. Para reparar el daño causado por su negligencia profesional Pagán Ayala se comprometió a compensarle en la suma de $12,000 de la cual le entregó en efectivo la cantidad de $5,000 y dos pagarés por la suma total de $8,000. Pagán Ayala se ha negado a cumplir con estas obligaciones y ha ignorado los requisitos del Procurador General al efecto.
En vista de lo anterior, concedimos término al abogado Pagán Ayala para que mostrara causa por la cual no debía ser disciplinado, independientemente de la acción civil que tiene el querellante para el cobro del pagaré. Dicho abogado ha hecho caso omiso a nuestra resolución sobre mostración de causa a pesar de haber sido notificado personalmente por el alguacil de este Tribunal.
*432No es esta la primera vez que el abogado Pagán Ayala falta a su deber profesional con sus clientes. El 28 de abril de 1980 emitimos opinión Per Curiam, 109 D.P.R. 712 (1980), en un procedimiento similar de conducta profesional, en la que censuramos su conducta y le exhortamos a que en lo sucesivo fuera diligente en sus relaciones oficiales y en el desempeño de sus encomiendas profesionales.
La conducta del abogado Pagán Ayala en este caso que-branta las normas éticas contenidas en los Cánones de Ética Profesional 18, 19 y 35, razón por la cual se le separa indefi-nidamente del ejercicio de la profesión de abogado.